Case 19-17117-amc          Doc 603     Filed 11/30/20 Entered 12/01/20 09:57:34             Desc Main
                                      Document      Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                             Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                     Case No. 19-17117-AMC

  Debtor.


           MOTION TO APPROVE DEBTOR’S INSURANCE PREMIUM FINANCE
           AGREEMENT WITH AFCO AND FOR RELATED RELIEF AND
           REQUEST FOR EXPEDITED HEARING

           Stephen V. Falanga, in his capacity as Chapter 11 Trustee (the “Trustee”) for the estate of

 Vascular Access Centers, L.P. (the “Debtor” or “VAC”), by and through his counsel, Walsh Pizzi

 O’Reilly Falanga LLP, hereby moves (the “Motion”) pursuant to Sections 363 and 364 of the

 Bankruptcy Code, Rule 4001(c) and 9014 of the Federal Rules of Bankruptcy Procedure and Local

 Bankruptcy Rules 4001-1 and 5070-1g for the entry of an Order authorizing the Trustee to enter into

 a commercial insurance premium finance agreement (the “Finance Agreement”) with AFCO in order

 to obtain funding to pay its insurance premiums for its malpractice insurance policy (the “Malpractice

 Policy”) for Dr. Gregory D. Crenshaw. A copy of the Finance Agreement is attached to the

 accompanying Declaration of Counsel as Exhibit A and a copy of the renewal paperwork is attached

 thereto as Exhibit B.

                                    JURISDICTION AND VENUE

           1.     This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. § 1334.

           2.     This is a core proceeding pursuant to 28 U.S.C. § 157(b).

           3.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           BACKGROUND

           4.     On November 12, 2019, an involuntary petition was filed against the Debtor for relief
Case 19-17117-amc          Doc 603    Filed 11/30/20 Entered 12/01/20 09:57:34               Desc Main
                                     Document      Page 2 of 7



 under chapter 11 of title 11 of the United States Bankruptcy Code [DE 1]. The Debtor consented to

 the relief [DE 3] and an Order for relief was entered on November 25, 2019 [DE 46].

        5.        On November 22, 2019, a motion was filed seeking an Order dismissing the

 bankruptcy case or, in the alternative, the appointment of a chapter 11 trustee [DE 52]. On February

 12, 2020, an Order was entered approving the Trustee’s appointment as Chapter 11 Trustee in this

 case [DE 245].

        6.        The Debtor’s business operates through limited liability company subsidiaries. (See

 Opinion on Motion to Dismiss, p.2 [DE 234].) The subsidiaries operate/manage various outpatient

 vascular access centers, whereby physician interventionalists perform dialysis access procedures and

 certain other vascular access procedures on patients with end-stage renal disease and other vascular

 conditions or diseases. (See id.) Physician interventionalists are physicians trained in interventional

 radiology, interventional nephrology, or vascular surgery with further training in using sophisticated

 imaging technology. (See id.)

        7.        At the outset of the case, the Debtor sought and received Court approval to continue

 its insurance policies uninterrupted and pay any pre-petition or other amounts related to such policies.

 (See First Day Insurance Motion [DE 12] & Order Granting Motion [DE 54]).

        8.        Upon application by the Debtor, on January 16, 2020 [DE 130], the Court entered an

 Order [DE 193] authorizing the Debtor, to enter into a premium financing agreement with FIRST

 Insurance. The Order authorized the Debtor to enter into additional finance agreements with FIRST

 Insurance under substantially the same terms without further motions or Orders of the Court. On

 March 19, 2020 [DE 302] and July 25, 2020 [DE 455], the Trustee filed notices of entry into additional

 insurance premium finance agreements with FIRST Insurance.




                                                    2
Case 19-17117-amc         Doc 603      Filed 11/30/20 Entered 12/01/20 09:57:34               Desc Main
                                      Document      Page 3 of 7



                                        RELIEF REQUESTED

          9.     By this Motion, the Trustee seeks entry of an Order, pursuant to sections 105(a), 363,

 and 364 of the Bankruptcy Code, authorizing the Debtor to enter into the Finance Agreement to obtain

 funding to pay its premium for the Malpractice Policy.

          10.    The Trustee also requests authority to enter into additional agreements (the

 “Additional Agreements”) with AFCO under substantially the same terms as the Finance Agreement

 in the future, without being required to file additional motions.

                            THE NEED FOR PREMIUM FINANCING

          11.    In connection with the operation of the Debtor’s business and the management of its

 operations, the Debtor maintains numerous insurance policies, providing coverage for, among other

 things, professional liability, director and officer liability, crime, cyber liability, umbrella, general

 liability and property insurance (collectively, the “Insurance Policies”). (See First Day Insurance

 Motion, p.4 [DE 12].) The Debtor maintains the Insurance Policies through several different carriers

 and finances its most of its premiums through FIRST Insurance Funding. (see id.). The Court has

 previously entered an Order approving premium financing with FIRST Insurance relating to other

 Insurance Policies. (See Amended Order Approving Insurance Premium Finance Agreement [DE

 193].)

          12.    The Debtor is required to maintain insurance coverage throughout the Chapter 11

 proceedings in order to preserve the value of its business, property, and assets. See 11 U.S.C.

 §1112(b). The Insurance Policies, including the Malpractice Policy, are critical to the Debtor’s day-

 to-day operations, as they protect the value of the Debtor’s estate, provide coverage for fiduciaries,

 directors, and officers, and provide coverage for the Debtor to the extent of any liabilities incident to

 its operations. (See First Day Insurance Motion a p. 4.)



                                                    3
Case 19-17117-amc           Doc 603    Filed 11/30/20 Entered 12/01/20 09:57:34                Desc Main
                                      Document      Page 4 of 7



        13.     To that end, the Debtor sought and received Court approval to continue its Insurance

 Policies uninterrupted and pay any pre-petition or other amounts related to such Policies. (See First

 Day Insurance Motion & Order Granting Motion [DE 54].)

        14.     The Debtor is now seeking to enter an agreement with AFCO to cover its insurance

 premiums for the malpractice coverage for Dr. Gregory Crenshaw. The current policy expires on

 December 9, 2020. Accordingly, to pay its insurance premium payments on the Malpractice Policy

 in a timely fashion, and to avoid any risk to the continuation of the Malpractice Policy, the Trustee is

 seeking an expedited hearing on this Motion.

        15.     The Trustee believes that it is in the best interest of the Debtor’s estate and best use of

 limited estate resources to finance the premium on the Malpractice Policy.

        16.     Pursuant to the Finance Agreement, AFCO will provide financing to the Debtor for

 the premium on the Malpractice Policy, (see Darling Decl., Exhibits A & B), which is essential for

 the operation of Debtor’s business. Under the Finance Agreement, the total premium amount is

 $47,236.00 and the total amount to be financed is $42,512.40. (See id.) Under the Finance

 Agreement, the Debtor will become obligated to pay AFCO the sum of $43,680.30 in addition to a

 down payment in the amount of $4,723.60 and the balance in ten (10) monthly installments of

 $4,368.03 each. (See id.) The installment payments are due on the ninth day of each month

 commencing on January 9, 2021. (See id.) The finance charge is $1,167.90 and the annual percentage

 rate is 5.95%. (See id.)

        17.     The proposed financing is unsecured.

        18.     The Trustee believes that the terms of the Finance Agreement are commercially fair

 and reasonable.

        19.     The Debtor is required to maintain adequate insurance coverage and without it, would



                                                    4
Case 19-17117-amc         Doc 603      Filed 11/30/20 Entered 12/01/20 09:57:34                  Desc Main
                                      Document      Page 5 of 7



 be forced to cease operations.

         20.     The Debtor also seeks authority to enter into the Additional Agreements with AFCO

 as may be necessary in the future.

         21.     The Additional Agreements would be under substantially the same terms as those set

 forth in the present Finance Agreement.

         22.     The relief requested by this Motion is warranted and appropriate under the

 circumstances. The Trustee submits that authorization of the Finance Agreement will ensure that the

 Debtor can continue necessary operations, and will not prejudice the legitimate interests of creditors

 and other parties in interest, including the Debtor’s secured creditors.

                                         BASIS FOR RELIEF

         23.     Section 363(b)(1) of the Bankruptcy Code provides, “[t]he trustee, after notice and a

 hearing, may use, sell, or lease, other than in the ordinary course of business, property of the estate.”

 11 U.S.C. § 363(b)(1). Section 105(a) of the Bankruptcy Code further provides:

            The court may issue any order, process, or judgment that is necessary or
            appropriate to carry out the provisions of this title. No provision of this title
            providing for the raising of an issue by a party in interest shall be construed to
            preclude the court from, sua sponte, taking any action or making any
            determination necessary or appropriate to enforce or implement court orders or
            rules, or to prevent an abuse of process.

 11 U.S.C. §105(a).

         24.     The Trustee submits that payment of premiums to maintain insurance coverage is

 necessary and appropriate and that the Court has already authorized the Debtor to maintain its

 Insurance Policies and to finance their premiums.

         25.     Moreover, pursuant to section 364(c) of the Bankruptcy Code, the Trustee may, in the

 exercise of his business judgment, incur unsecured post-petition debt. The Trustee’s business

 judgment is that the post-petition entry into its insurance premium financing is in the best interests of


                                                     5
Case 19-17117-amc          Doc 603      Filed 11/30/20 Entered 12/01/20 09:57:34                Desc Main
                                       Document      Page 6 of 7



 the Debtor, its creditors and its estate.

         26.     In light of the importance of maintaining insurance coverage with respect to business

 activities and the preserving of Debtor’s cash flow and estate by financing the insurance premiums,

 the Trustee believes that it would be in the best interests of the Debtor’s estate and creditors to approve

 the Finance Agreement.

                               REQUEST FOR EXPEDITED MOTION

         27.     The Debtor’s existing malpractice insurance policy covering Dr. Crenshaw expires on

 December 9, 2020. The Trustee only became aware of the terms upon which AFCO would provide

 the financing on November 16, 2020. At that point, the Debtor contacted FIRST Insurance to inquire

 about financing the Malpractice Policy since an Order was already entered approving financing with

 FIRST Insurance; however, was not able to obtain approval from FIRST in time to meet its premium

 obligations on the Malpractice Policy. Accordingly, to pay its insurance premium payments on the

 Malpractice Policy in a timely fashion, and to avoid any risk to the continuation of the Malpractice

 Policy, the Trustee is seeking an expedited hearing on this Motion.

         28.     Accordingly, the Trustee requests that a hearing on the Motion be scheduled for

 December 7, 2020 at 10:00 a.m., on which date the Court already has scheduling a hearing in this

 case.

                                                 NOTICE

         29.     In accordance with Local Rule 5070-1, on November 27, 2020, the Trustee informed

 the following parties via e-mail of the filing of this Motion and the request for an expedited hearing:

 (1) Office of the United States Trustee; (2) counsel for the Debtor; (3) counsel for Philadelphia

 Vascular Institute, LLC; (4) counsel for William Whitfield Gardner; (5) counsel for Philips Medical

 Capital, LLC; (6) counsel for TIAA Commercial Finance, Inc.; and (7) counsel for Dr. James



                                                     6
Case 19-17117-amc         Doc 603     Filed 11/30/20 Entered 12/01/20 09:57:34               Desc Main
                                     Document      Page 7 of 7



 McGuckin. (See Darling Decl., ¶5.) None of the foregoing parties objected to having the matter

 heard on an expedited basis. (See id. at ¶6.)

          30.    In light of the nature of the relief requested, the Trustee respectfully submits that no

 further notice is necessary.

                                       NO PRIOR REQUEST

          31.    No prior motion for the relief requested herein has been made to this or any other

 court.

                                            CONCLUSION

          32.    For the foregoing reasons, the Trustee respectfully requests that the Court enter the

 proposed form of Order attached hereto as Exhibit A approving the Trustee’s request for an expedited

 hearing and for an Order, substantially in the form attached hereto as Exhibit B, authorizing the

 Trustee to enter into the Financing Agreement with AFCO for the Malpractice Policy pursuant to

 Sections 363 and 364 of the Bankruptcy Code and granting such other and further relief set forth

 herein and that the Court deems just and proper.

                                                        WALSH PIZZI O’REILLY FALANGA LLP
                                                        Counsel to Chapter 11 Trustee



                                                    By:
                                                           Sydney J. Darling (Pro Hac Vice)
                                                           Peter J. Pizzi
                                                           Center Square, East Tower
                                                           1500 Market Street, 12th Floor
                                                           Ph: 973.757.1100 | F: 973.757.1090
                                                           sdarling@walsh.law
  Date: November 30, 2020                                  ppizzi@walsh.law




                                                    7
